Title: To George Washington from William Livingston, 14 March 1778
From: Livingston, William
To: Washington, George



Sir
Trenton 14th March 1778.

In mine of 2nd Instant I acquainted your Excellency that I had applied to Capt. Arnold of our light horse for a Troop to enter into the continental Service till the opening of the Campaign, inclosing your Excellency a Copy of my Letter to Capt. Arnold on that Subject: I now transmit your Excellency a Copy of his Answer, by which you will perceive that his chief difficulty is the Pay; the continental Dragoons having their Horses found while those of the Militia find their own. If the Season is not too far advanced for the purpose for which your Excellency wanted the light Horse, I shall be glad of your Answer as soon as possible, enabling me to resolve Capt. Arnold in his Enquiries.
I have the honour to inclose your Excellency the resolutions of the Council of this State on a Memorial preferred to them by Trevor Newland respecting the stationing of some continental Troops at the Salt-Works of Coll David Forman & Company in the County of Monmouth—Coll Forman desired me to send you my Sentiments on the Subject, with the Resolutions. I told him I saw no Propriety in that Measure, but intended barely to transmit the Resolutions. As I had however my own thoughts on the Subject, those, if your Excellency should request it, I

had no Objection to give, & at the same Time promised to forward his Letter, which he intended to write, with my Dispatches—A few hours after he called me out of Company & read to me & then delivered the inclosed Letter & immediately left the Town. He certainly misunderstood me, if he thinks as he seems to do, that I meant to fault the Resolutions of the Council, I only intended to have given you my Sentiments had I been requested to do it, on the rise & Origin of the Prosecution, & not on any thing that appeared before the Board on the hearing, or the Resolutions of the Council in consequence thereof—And least your Excellency should postpone the withdrawing the Troops (in case you should think proper to remove them) in expectation of any thing I have to say in the Matter, I am under a Necessity of saying it now, & that is, that by having my own Sentiments on the Subject I meant no more, than that as many of the Inhabitants of the County of Monmouth are unhappily actuated by a Party Spirit, this Spirit has probably had its share in exciting the Clamour against Coll Forman & that I have reason to think from Depositions in my Possession, that Mr Newland is not friendly to our Cause. I have the Honour to be your Excellency’s Most Obedt Servt

Wil: Livingston

